COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00285-CV


Mary Cummins                             §    From the 352nd District Court

v.                                       §    of Tarrant County (352-248169-10)

                                         §    April 9, 2015
Bat World Sanctuary and Amanda
Lollar                                   §    Per Curiam


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s judgment awarding actual and exemplary damages to

Appellee Amanda Lollar. We also affirm that portion of the trial court’s judgment

ordering Appellant Mary Cummins to remove from the Internet the web pages

and defamatory statements specified in the judgment. We reverse that part of

the trial court’s judgment permanently enjoining Appellant Mary Cummins from

making similar statements in the future. We also reverse that portion of the trial

court’s judgment awarding damages to Appellee Bat World Sanctuary for breach

of contract and attorney’s fees and render judgment that Appellee Bat World
Sanctuary take nothing on its claims for breach of contract and for attorney’s

fees.

         It is further ordered that Appellant Mary Cummins shall bear her own costs

of this appeal and the costs of Appellee Amanda Lollar, and that Appellee Bat

World Sanctuary shall bear its own costs of this appeal, for which let execution

issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM